Private University — Degrees — Accreditation A private educational institution of higher learning may not operate or conduct classes in the State of Oklahoma without being accredited by the Oklahoma State Regents For Higher Education or by the regional accrediting agency. A private educational institution of higher learning in Oklahoma cannot give any degrees that are not authorized by the Oklahoma State Regents for Higher Education unless approved otherwise by the regional accrediting agency. The Attorney General has had under consideration your letter of October 29, 1969, wherein you, in effect ask the following question: May a private institution of higher education operate, conduct classes, or give degrees in the State of Oklahoma without being accredited by the Oklahoma State Regents For Higher Education or by the regional accrediting agency? Title 70 Ohio St. 4103 [70-4103] (1969) states: "A private educational institution shall be accredited under regulations and standards prescribed by the Oklahoma State Regents For Higher Education unless such institution is accredited by the regional accrediting agency." (Emphasis added) Title 70 Ohio St. 4104 [70-4104] (1969) provides: "A private educational institution shall grant only those degrees authorized by the Oklahoma State Regents For Higher Education unless approved otherwise by the regional accrediting agency." (Emphasis added) Title 70 Ohio St. 4103 [70-4103] and 70 Ohio St. 4104 [70-4104] (1969) are part of the Higher Education Code and pertain to institutions of higher learning. The language "shall be accredited" are words of command and are compulsory. The court in State v. Hunt, Okl. 286 P.2d 1088
(1955), stated in the body of its opinion: ". . . In the construction of statutes, the work `shall' is usually given its common meaning of `must' and interpreted as implying a command or mandate, see definition of `shall' in Webster's New International Dictionary, and the cases cited in 39 Words and Phrases, beginning at page 123, depending upon the construction of the statute as a whole and the intention of the Legislature . . . ." It seems clear that the Legislature intended for private educational institutions of higher learning to be accredited by the Oklahoma State Regents For Higher Education or by the regional accrediting agency. It also seems clear that the Legislature intended private educational institutions of higher learning to grant only those degrees authorized by the Oklahoma State Regents For Higher Education or the regional accrediting agency.  Therefore, it is the opinion of the Attorney General that your question should be answered in the negative in that a private educational institution of higher learning may not operate or conduct classes in the State of Oklahoma without being accredited by the Oklahoma State Regents For Higher Education or by the regional accrediting agency.  It is the further opinion of the Attorney General that a private educational institution of higher learning operating in Oklahoma cannot give any degrees that are not authorized by the Oklahoma State Regents for Higher Education unless approved otherwise by the regional accrediting agency. (Tim Leonard)